Title: Unidentified Correspondent to James Monroe, [20 March] 1813
From: 
To: Monroe, James


SirCharleston South Carolina [20 March 1813]
There never was a Government upon earth, so much imposed upon as ours is at present, by some of its own officers—almost every one of them here seem to vie with each other who shall defraud and injure her the most in the public opinion. In the Navy agents department—In the Collectors Department—In the District Attorneys Department—And in the Federal Marshals department—it is notorious, that the most wilful neglect of duty and the greatest frauds are comitted daily here in various ways upon the Revenues of the United States, by which immense sums of money are lost. The Marshal in addition to his other undue conduct, pays no respect to any Orders he recieves from Goverment respecting Alien Enemies, but permits them, as well as Prisoners of War and Spies to go about the Country, to bribe, corrupt, and poison the minds of the people against their Government and to collect whatever information the enemy may require of our situation. Several American prisoners have come from the blockading Squadron (under the command of Lord Townsend) before this port, they state that his Lordship every gets a regular account every day of what is doing in this City. What better can be expected from such a set of men in office who publicly boast that they are Federalists and openly applaud the treasonable and traiterous conduct of the New England men in opposing the War, and who by every means in their power (instead of supporting) oppose every measure the administration has adopted to carry on the War. If the President does turn out those men immediately, I am fearful he will shortly bring himself, the present administration, and his Country into a very melancholy situation. Was it not for the fear of my being assassinated in the dark, by the friends and hirelings of England (with which this City at present abounds) I would sign my name you would then be convinced that this comes to you from a friend, and one who has no other motive but to serve his Country.
